Judgment in so far as appealed from and order reversed on the law and the facts and a new trial granted, costs to appellant to abide the event. The trial court, having first charged the jury that the testimony given by the codefendant, Klein, after the appellant had withdrawn from the case, had no binding effect on the appellant, erred in subsequently charging *641that Klein’s testimony was to be considered even though appellant had withdrawn from the ease, especially in view of the radical change in Klein’s testimony when called in his own behalf and since that was the last word left with the jury. We are further of opinion that the verdict is contrary to the weight of the credible evidence. Young, Hagarty, Carswell, Seudder and Davis, JJ., concur.